793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee, Cross-Appellantv.RIVERSIDE BAYVIEW HOMES, INC., a Michigan corporation, andALLIED AGGREGATE TRANSPORTATION COMPANY, aMichigan corporation,Defendants-Appellants, Cross-Appellees
No. 81-1405.
No. 81-1498.
United States Court of Appeals, Sixth Circuit.
May 9, 1986.

E.D.Mich.
REMANDED.


1
Before:  MERRITT and MARTIN, Circuit Judges;  and WEICK, Senior Circuit Judge

ORDER

2
In light of the Supreme Court's decision of December 4, 1985, reversing this Court's previous decision, the case is remanded to the District Court with instructions to reenter the injunction which was previously vacated by order of this Court.


3
Accordingly, it is so ORDERED.